DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings filed 03/31/22 have been entered.

Specification
The amendment to the specification, filed 03/31/22, has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  In Line 6, the word  --wherein-- should be added after the comma. In Line 7, the word “are” should be replaced with the word --comprise--. In Line 9, the limitation --to the other linear segments-- should be added after the word “joined”. In Line 10, the limitation “the spaces” should be replaced with the limitation --wherein spaces--. In Line 11, the limitation “defining the pores” should be replaced with the limitation --define the one or more pores--. Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  In Line 3, the limitation --one or more-- should be added before the word “linear”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “wherein said plurality of surface projections are linear segments arranged as part of a group having several linear segments extending from a single focus point or area.” which renders the claim indefinite as Claim 1 previously recites that the ‘plurality of surface projections are linear segments arranged as a single unit with portions of the linear segments arranged to intersect other linear segments’, and thus it is unclear if the claim is stating that the linear segments are arranged as both a single unit and part of a group, or if the claim is reciting two mutually exclusive arrangements. It is suggested that if the claims are reciting that some of the linear segments are arranged as a single unit, and others are arranged as part of a group that the claim language be amended to clarify. For purposes of examination, the limitation is being interpreted as “wherein some of said plurality of surface projections comprise linear segments arranged as part of a group having several linear segments extending from a single focus point or area”. Appropriate correction is required. 
Claim 5 recites the limitation “wherein said plurality of surface projections are linear segments arranged as a single linear segment which branches off into several additional linear segments.” which renders the claim indefinite as Claim 1 previously recites that the ‘plurality of surface projections are linear segments arranged as a single unit with portions of the linear segments arranged to intersect other linear segments’, and thus it is unclear if the claim is stating that the linear segments are arranged as both a single unit and a single linear segment branching off into additional linear segments, or if the claim is reciting two mutually exclusive arrangements. It is suggested that if the claims are reciting that some of the linear segments are arranged as a single unit, and others are arranged as a single linear segment branching off that the claim language be amended to clarify. For purposes of examination, the limitation is being interpreted as “wherein some of said plurality of surface projections comprise linear segments arranged as a single linear segment which branches off into several additional linear segments”. Appropriate correction is required.
Claim 6 recites the limitation “wherein the plurality of surface projections comprises a single linear segment which branches off into one or more linear segments.” which renders the claim indefinite as Claim 1 previously recites that the ‘plurality of surface projections are linear segments arranged as a single unit with portions of the linear segments arranged to intersect other linear segments’, and thus it is unclear if the claim is stating that the linear segments are arranged as both a single unit and a single linear segment branching off into one or more linear segments, or if the claim is reciting two mutually exclusive arrangements. It is suggested that if the claims are reciting that some of the linear segments are arranged as a single unit, and others are arranged as a single linear segment branching off that the claim language be amended to clarify. For purposes of examination, the limitation is being interpreted as “wherein some of the plurality of surface projections comprises a single linear segment which branches off into one or more linear segments”. Appropriate correction is required.
Claim 8 recites the limitation “wherein the plurality of surface projections comprises a single linear segment which branches off into one or more branches having additional sub-branching” which renders the claim indefinite as Claim 6 previously recites that the ‘plurality of surface projections comprise a single linear segment which branches off into one or more linear segments’ and Claim 1 previously recites that the ‘plurality of surface projections are linear segments arranged as a single unit with portions of the linear segments arranged to intersect other linear segments’, and thus it is unclear if the claim is stating that the linear segments are arranged as both a single unit and a single linear segment branching off into one or more branches with additional sub-branching, or if the claim is reciting two mutually exclusive arrangements. It is suggested that if the claims are reciting that some of the linear segments are arranged as a single unit, and others are arranged as a single linear segment branching off into one or more branches with additional sub-branching that the claim language be amended to clarify. For purposes of examination, the limitation is being interpreted as “wherein some of the plurality of surface projections comprise a single linear segment which branches off into one or more branches having additional sub-branching”. Appropriate correction is required.
Claim 9 recites the limitation “wherein said surface scaffold is defined by a lattice structure having two distinct layers comprising an upper layer and a lower layer, each layer comprised of linear segments arranged as a single unit with portions of the linear segments arranged to intersect other linear segments, the linear segments joined at the intersections to create a lattice structure, the pores of each layer being a different size.” which renders the claim indefinite as Claim 1 previously recites that the ‘plurality of surface projections are linear segments arranged as a single unit with portions of the linear segments arranged to intersect other linear segments, the linear segments joined at the intersections defining a lattice structure’. It is unclear if the lattice structure of claim 9 is the same lattice structure recited in claim 1, or if claim 9 is further defining that upper and lower layers of the scaffold each include their own respective scaffolds. Furthermore, in Line 8, there is insufficient antecedent basis for the limitation “the pores of each layer”. For purposes of examination, the limitations are being interpreted as “wherein said surface scaffold comprises two distinct layers comprising an upper layer and a lower layer” and “pores of each layer”. Appropriate correction is required.
Claim 12 at Lines 2-4 recites “wherein said surface scaffold comprises a porous scaffold having at least one closed cell pore.” which renders the claim indefinite as it is unclear if the recited scaffold is defined by both the plurality of surface projections defining one or more pores as previously recited in Claim 1 and the Claim 12 recited porous scaffold having at least one closed cell pore, or if the Claim 12 porous scaffold and pores are the same as the Claim 1 scaffold and pores. If Claim 12 is not further defining the limitations of Claim 1, then it would bring about a 112(d) rejection for failing to further limit. For purposes of examination, the limitation is being interpreted as “wherein the one or more pores comprise at least one closed cell pore”. Appropriate correction is required.
Claim 13 at Lines 2-4 recites “wherein the surface scaffold comprises multiple independent pores formed at different heights, planes, or combinations thereof.” which renders the claim indefinite as it is unclear if the recited multiple independent pores are the same pores as previously recited in Claim 1, or are in addition to the pores of Claim 1. For purposes of examination, the limitation is being interpreted as “wherein the one or more pores comprise multiple independent pores formed at different heights, planes, or combinations thereof”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-9 & 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Unger et al. (US PG Pub No. 2019/0133783).
Regarding Claim 1, Unger et al. discloses a surgical implant having a unique surface pattern comprising: an interbody spacer body (100, Figs. 1-4E, Paragraphs [0027-0044]) having a distal end (left end portion as seen in Fig. 1B), a proximal end (right end portion near 105 as seen in Fig. 1B), an upper surface (101, Fig. 1C, Paragraph [0033]) and a lower surface (102, Fig. 1C, Paragraph [0033]), said upper surface and said lower surface each having a surface scaffold (multi-scale lattice feature including microporous endplate structure 110, Figs. 1A, 3) defined by a plurality of surface projections (irregularly and non-uniformly shaped & sized struts of varying thickness 140, Fig. 3, Paragraphs [0029, 0033]) arranged to define multiple pores (irregularly and non-uniformly shaped and sized non-polygonal pores 150, Fig. 3, Paragraph [0033]), wherein the plurality of surface projections (140) comprise linear segments (linear struts as seen in Fig. 3) arranged as a single unit (the struts 140 together form the microporous endplate structure 110 as seen in Fig. 3) with portions of the linear segments arranged to intersect other linear segments, the linear segments joined at the intersections defining a lattice structure, the spaces between the intersections defining the pores (Fig. 3).
Regarding Claim 4 as best understood, Unger et al. discloses wherein some of said plurality of surface projections (140) comprise linear segments arranged as part of a group having several linear segments extending from a single focus point or area (individual strut portions 140 connect and extend from various common points to form the microporous endplate structure 110 as seen in Fig. 3).
Regarding Claim 5 as best understood, Unger et al. discloses wherein some of said plurality of surface projections (140) comprise linear segments arranged as a single linear segment which branches off into several additional linear segments (individual strut portions 140 branch off into additional strut portions 140 throughout 110 as seen in Fig. 3).
Regarding Claim 6 as best understood, Unger et al. discloses wherein some of the plurality of surface projections (140) comprises a single linear segment which branches off into one or more linear segments (individual strut portions 140 branch off into additional strut portions 140 throughout 110 as seen in Fig. 3).
Regarding Claim 7 as best understood, Unger et al. discloses wherein said branched off linear segments further branch off into one or more linear segments (individual strut portions 140 branch off into additional branches of strut portions 140 throughout 110 as seen in Fig. 3).
Regarding Claim 8 as best understood, Unger et al. discloses wherein some of the plurality of surface projections (140) comprise a single linear segment which branches off into one or more branches having additional sub-branching (individual strut portions 140 branch off into additional branches of strut portions 140 having sub-branches throughout 110 as seen in Fig. 3).
Regarding Claim 9 as best understood, Unger et al. discloses wherein said surface scaffold (110) comprises two distinct layers (when the transition between layer 110 & 120 is gradual or discrete as stated in Paragraphs [0040-0043], the microporous endplate structure 110 transitions to the macroporous structure 120 via a gradient or overlap between the two and 110 extends into 120 making up the multi-scale lattice) comprising an upper layer (110) and a lower layer (120), each comprising linear segments arranged as a single unit with portions of the linear segments arranged to intersect other linear segments, the linear segments joined at the intersections to create a lattice structure, the pores of each layer being a different size (Fig. 3).
Regarding Claim 12 as best understood, Unger et al. discloses wherein the one or more pores comprise at least one closed cell pore (The pores 150 formed between the struts 140 are formed by surrounding struts and disconnected from each other as seen in Fig. 3).
Regarding Claim 13 as best understood, Unger et al. discloses wherein the one or more pores comprise multiple independent pores formed at different heights, planes, or combinations thereof (The pores 150 formed between the struts 140 are disconnected from each other and are formed at various heights and planes throughout 110 as seen in Fig. 3).
Regarding Claim 14, Unger et al. discloses wherein said interbody spacer body upper surface (101) comprises an opening (upper aperture 103, Figs. 1A & 1D) sized and shaped to expose an interbody spacer body internal cavity (hollow inner portion of implant 100, Fig. 1B-1C), said interbody spacer body internal cavity capable of receiving bone growth material (The hollow inner portion of the implant 100 is fully and structurally capable of receiving bone growth material.).
Regarding Claim 15, Unger et al. discloses wherein said interbody spacer body lower surface (102) comprises an opening (lower aperture 103, Figs. 1A & 1D) sized and shaped to expose an interbody spacer body internal cavity, said interbody spacer body internal cavity capable of receiving or hold bone growth material (The hollow inner portion of the implant 100 is fully and structurally capable of receiving bone growth material.).
Regarding Claim 16, Unger et al. discloses wherein said interbody spacer is made from titanium (Paragraph [0028]).
Regarding Claim 17, Unger et al. discloses wherein said proximal end (one or more engagement features 105, such as a tool receiving aperture, Figs. 1A-1B, Paragraph [0027]) is configured to interact with or secure to an insertion tool.
Regarding Claim 18, Unger et al. discloses wherein said distal end comprises one or more angled surfaces forming a tapered portion (upper endplate 101 and lower endplate 102 each taper distally toward a longitudinal axis of the implant, Fig. 1B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unger et al. (US PG Pub No. 2019/0133783).
Regarding Claim 10, Unger et al. discloses the claimed invention as stated above in claim 9, and further discloses wherein said upper layer (110) of said surface scaffold comprises pores having a range of sizes (Paragraph [0040]). Unger et al. discloses that the pores range in diameter from 100-1500 microns, but Unger et al. does not disclose that the pores specifically have sizes ranging from about 600 to 1000 microns.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the upper layer pore diameter of Unger et al. from between 100-1500 microns to between about 600 to 1000 microns as the Applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 11, Unger et al. discloses the claimed invention as stated above in claim 9, and further discloses wherein said lower layer (120) of said surface scaffold comprises pores having a range of sizes (Paragraph [0043]). Unger et al. does not disclose that the pores specifically have sizes ranging from about 50 to 5000 microns. Unger et al. does discloses that the pores in 120 range in diameter from 2-10 microns, and further discloses in Paragraphs [0040-0043] that a transition can be formed between layer 110 & 120 which is gradual or discrete such that the microporous endplate structure 110 transitions to the macroporous structure 120 via a gradient or overlap between the two, i.e., the microporous structure 110 average pore 150 size gradually increases to the average pore 150 size found in the macroporous lattice structure 120. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the lower layer pore diameter of Unger et al. from between 2-10 microns to between about 50-5000 microns as the Applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
The amendments to the drawings, filed 03/31/22, have overcome the drawing objection. 
The amendments to the specification, filed 03/31/22, have overcome the specification objection. 
Applicant’s amendments, filed 03/31/22, have overcome the objections to claims 3 & 9-13.
Applicant’s amendments, filed 03/31/22, have overcome the 112(b) rejections for Claims 6-8. 
In regards to the 112(b) rejection for Claim 9: The Applicant’s comment indicates that the claim has been amended as suggested, however the newly amended claim language does not overcome the rejection as the claim language is still unclear regarding the redundant limitation “lattice structure” and the newly added claim language brings about additional 112(b) issues. See the rejection above. 
In regards to Applicant’s argument with respect to the 112(b) rejections for Claims 10 & 11: Applicant’s argument has been fully considered and is persuasive so the 112(b) rejection is withdrawn. 
In regards to the 112(b) rejection for Claim 12: The Applicant’s comment indicates that the claim has been amended as suggested, however the limitation does not appear to have been addressed/amended and thus the rejection is upheld as seen above.
In regards to the 112(b) rejection for Claim 13: The Applicant’s comment indicates that the claim has been amended, however the limitation does not appear to have been addressed/amended and thus the rejection is upheld as seen above.
In regards to Applicant’s arguments, filed 03/31/22, regarding Claim 1 rejected under 102(a)(1) as anticipated by Unger et al. and the Applicant’s contention that the present surface pattern is constructed of linear members forming pores that must be polygonal due to the fact that they formed from linear members  and thus Unger cannot anticipate the present surface pattern: The Applicant’s argument has been fully considered, but in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., polygonal pores) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The struts of Unger et al. as seen in the enlarged scaffold view of Fig. 3, while they may be irregular and non-uniform, are linear and join at intersections with spaces therebetween to define a lattice structure/scaffold as recited in the claim. Thus Unger et al. discloses the claimed invention as stated above and the Applicant’s argument is not persuasive.
In regards to Applicant’s arguments, filed 03/31/22, regarding Claims 10-11 and the 103(a) rejection as obvious over Unger et al. and the Applicant’s contention that since Unger requires his struts to be formed as something other than a linear member so that his pores do not form polygons, Unger cannot obviate the claims: As a first matter, it is noted that the features upon which applicant relies (i.e., polygonal pores) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, as seen in the office action above, regarding claim 10, Unger et al. discloses that the pores range in diameter from 100-1500 microns, but Unger et al. does not disclose that the upper layer pores specifically have sizes ranging from about 600 to 1000 microns. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the upper layer pore diameter of Unger et al. from between 100-1500 microns to between about 600 to 1000 microns as the Applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Regarding Claim 11, Unger et al. discloses wherein said lower layer (120) of said surface scaffold comprises pores having a range of sizes (Paragraph [0043]). Unger et al. does not disclose that the pores specifically have sizes ranging from about 50 to 5000 microns. Unger et al. does discloses that the pores in 120 range in diameter from 2-10 microns, and further discloses in Paragraphs [0040-0043] that a transition can be formed between layer 110 & 120 which is gradual or discrete such that the microporous endplate structure 110 transitions to the macroporous structure 120 via a gradient or overlap between the two, i.e., the microporous structure 110 average pore 150 size gradually increases to the average pore 150 size found in the macroporous lattice structure 120. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the lower layer pore diameter of Unger et al. from between 2-10 microns to between about 50-5000 microns as the Applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is further noted that the claims require “pores having sizes ranging from about 600-1000 microns” and “pores having sizes ranging from about 50-5000 microns” and thus the contention over whether the pores are polygonal or non-polygonal is moot as the pores would have a size regardless of their shape. The Applicant’s argument has been fully considered but is not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775